UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7432


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT PATRICK HOFFMAN, II,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:12-cr-00184-RGD-LRL-1)


Submitted: April 4, 2019                                          Decided: April 17, 2019


Before AGEE and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert Patrick Hoffman, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Patrick Hoffman, II, appeals the district court’s order granting in part and

denying in part his motion for return of seized property pursuant to Fed. R. Crim. P.

41(g). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. See United States v. Hoffman, No. 2:12-cr-

00184-RGD-LRL-1 (E.D. Va. Nov. 14, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2